Porter, J.

delivered the opinion of the court.
The police jury of the parish of St, Martin passed an ordinance respecting droves of cattle driven out of said parish, to be sold on the Mississippi and in New-Orleans. By this ordinance, all animals so driven were made subject to inspection ; and a register was directed to be kept of their marks, by the inspector appointed under the power -of said jury. This inspector was authorised to demand from the owners of the cattle, six cents for each head inspected, and heavy fines and penalties were imposed for any contravention of these regulations.
The defendant, who is an inhabitant of the parish of St. Landry, conducted a drove of beeves from that parish to *15New-Orleans through the parish of St. Martin; and, in passing through, they were inspected, and having refused to pay the inspector the fees given by the regulations referred to, this action was brought to recover them.
There was judgment, in the court of the first instance, for the defendant, and the plaintiff appealed.
The question has been argued as well on the right of the police jury to pass a regulation of this kind, as on the authority of the legislature to confer a power of such a description. It -has been said they could not constitutionally exercise it themselves, and, therefore, could not confer it on others.
We have not found it necessary to inquire into the constitutionality of such a. regulation. The case can be settled without touching on that ground.
In the first place, we see nothing in the police regulation itsel-f which authorises an inspection of droves from any other place than the parish of St. Martin. The only, part of it which speaks of the power of the officer to be appointed, or the things on which he is to exercise the duty imposed on him, is the following clause: “That an annual nomination will be made by the police jury,’5, &c. “ of an inspector of droves intended to be taken out of the parish of St. Martin, to be sold on the Mississippi or at New-Orleans.” No other provision in the regulation or ordinance extends these words, and we are at a loss to conceive how it came to be understood that taking' a drove -of cattle out of the parish of St. Landry, to conduct them to New-Orleans, was a tatting out of the parish of St. Martin, because they passed through it. Things taken from one place to another, can with no propriety be said to bo taken from every place through which they pass.
The case might well be disposed of on this ground ; but as we suppose it was brought before us to obtain an opinion on the right of the jury to make such a regulation as their inspector. contends they have made, we have thought it proper to express that opinion. We do this the more readily, as the question is of some importance to the public, and we have no doubt about it.
*16We think it very clear the police jury did not possess. authority to make such a regulation. We are of opinion that a power of so extensive a kind which is liable to great abuse, and which might produce such disagreeable collisions between the different parishes in the state, should he shown to be expressly given. We have looked into the different statutes conferring authority on bodies of this kind, and we cannot find any thing to sanction it. The power given to them, we think, is clearly limited to the property which is owned within their own parish, or brought there for the purposes of deposite or sale, or for any other object. The mere circumstance of its passing through the jurisdictional limits of the police jury, does not, in our opinion, confer on them the authority to stop it for inspection or for any other purpose. Such a power is inconsistent with the right of the citizen to convey himself or his property on the public highways, from one part of the state to the other, without let or hindrance: a right which can only be controlled or regulated by the legislature itself, or, perhaps, by those to whom they expressly delegate the power.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.